Citation Nr: 0919132	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 
1973.  The Veteran died in January 2007.  The appellant is 
the surviving spouse of the Veteran, and is seeking 
entitlement to service connection for the cause of the 
Veteran's death.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied entitlement to service connection for cause of death.  

An April 1975 rating decision granted the Veteran entitlement 
to service connection for schizophrenia, paranoid type, with 
a 100 percent evaluation and an effective date of October 7, 
1974.  An August 1982 rating decision decreased the Veteran's 
rating for schizophrenia, paranoid type, to 70 percent 
disabling, effective November 1, 1982.  A September 1982 
rating decision proposed to sever service connection for 
schizophrenia.  The RO noted that the medical treatment 
records upon which service connection was granted were very 
limited, inconclusive, and subjective.  The more recent 
medical treatment records and VA medical examinations 
indicate that the Veteran has depression, anxiety, and 
various types of social immaturity, rather than 
schizophrenia.  A November 1982 rating decision severed 
service connection for schizophrenia upon a finding that 
service connection was originally granted based on a clear 
and unmistakable error.  

Prior to his death, in June 2006 the Veteran filed a claim, 
which was treated by the RO as a claim of entitlement to 
service connection for psychosis.  It is not clear whether 
the appellant intended to bring an accrued benefits claim, 
however an accrued benefits claim is not currently before the 
Board and is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran died as the 
result of paranoid schizophrenia, which began during his 
service.  The appellant contends that the Veteran's mental 
health caused him erratic behavior, which made it difficult 
for him to get medical care, and that had he not been 
mentally ill he would have sought treatment earlier and not 
died.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Where certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a).

The medical evidence is, at the very least, confusing with 
respect to the Veteran's schizophrenia, especially in view of 
the varying diagnoses of psychiatric disorders through the 
years.  The evidence can be read to say that the Veteran was, 
shortly after service and/or, at the time of his death, 
misdiagnosed with schizophrenia; or had schizophrenia which 
"resolved" and then resurfaced before his death; or had a 
mental disorder other than schizophrenia as a result of 
service.

The Veteran died in January 2007.  The certificate of death 
lists the immediate cause of the Veteran's death as hepatic 
encephalopathy and the underlying causes of his death as 
cirrhosis and hepatitis C.  It was noted that paranoid 
schizophrenia was a significant condition contributing to 
death, but not resulting in the underlying causes.  At the 
time of the Veteran's death, service connection was not 
established for any disability, including schizophrenia.  

A March 1975 VA treatment record notes that the Veteran was 
hospitalized at a VA facility on October 7, 1974, for 
paranoid schizophrenia.  He was found to have full-blown 
paranoid schizophrenia manifesting hallucinations, paranoid 
delusions, mental confusion, and somatic complaints.  The 
Veteran's October 7, 1974, treatment records are of record, 
however they are largely illegible.     

Medical treatment records subsequent to the November 1982 
rating decision do not indicate that the Veteran was 
diagnosed with schizophrenia; however VA treatment records 
dated in July and August 2002, respectively, note that the 
Veteran was given an assessment of possible bipolar disorder 
and that he had a long history of psychotic episodes.  The 
Veteran's certificate of death clearly states that he had 
paranoid schizophrenia at the time of his death.  

The Veteran's certificate of death notes that paranoid 
schizophrenia was a significant condition contributing to 
death, but did not result in the underlying causes of his 
death.  The basis for the conclusion on the death certificate 
is not evident in the evidence of record and is not, in and 
of itself a basis upon which DIC can be granted.  

Thus, the current record contains evidence indicating that 
the Veteran had schizophrenia in the mid-70s attributable to 
service and again at the time of his death in 2007, and a 
medical opinion that schizophrenia contributed substantially 
or materially to the Veteran's death.  However, there is 
insufficient medical evidence for the Board to decide the 
Veteran's claim and a VA medical opinion must be provided.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an 
appropriate medical professional as to 
whether it is at least as likely as not 
that the Veteran's diagnosed schizophrenia 
in 1974 is related to the Veteran's 
schizophrenia at the time of his death.  
The examiner is to accept as fact that the 
Veteran was diagnosed with schizophrenia 
in 1974 and at the time of death. 
	
The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Thereafter the claim should then be 
readjudicated.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


